Citation Nr: 0321695	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-20 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than November 
21, 1994 for an increased rating for residuals of left knee 
injury with limitation of motion. 
 
2.  Entitlement to a rating in excess of 20 percent for 
residuals of left knee injury with limitation of motion 
between November 21, 1994 and August 20, 1996. 
 
3.  Entitlement to an increased rating for residuals of left 
knee injury with limitation of motion, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 until 
January 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 1995 
rating decision of the Hartford, Connecticut Regional Office 
(RO) that denied an increased rating for left knee scar.  
During the course of the appeal, the service-connected left 
knee disability was recharacterized as residuals of left knee 
injury with limitation of motion and scar, evaluated as 10 
percent disabling from November 21, 1994 to August 20, 1996, 
and 40 percent disabling from August 21, 1996 by rating 
action dated in September 1996.  In an RO rating 
determination dated in May 1998, the 40 percent rating for 
left knee disability was increased to 50 percent, effective 
from August 21, 1996.  In June 1999, an RO rating action 
increased the 10 percent rating for the left knee disorder to 
20 percent disabling between November 21, 1994 and August 20, 
1996.  The appellant continues to express dissatisfaction 
with the ratings assigned.

The veteran was afforded personal hearing at the RO in August 
1996 and June 1994, and before a Member of the Board sitting 
at Hartford, Connecticut in March 2001; the transcripts of 
which are of record.

This case was remanded by decisions of the Board dated in 
July 1997 and August 2001, and underwent further development 
at the Board in December 2002.




REMAND

The Board points out that during the course of this appeal, 
the Court of Appeals for Veterans Claims (Court) invalidated 
regulation authorizing the Board to adjudicate claims where 
new evidence has been obtained if the appellant has not 
waived initial consideration of the additional evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 
2003).  New evidence has been received in the instant case 
pursuant to Board development for which a waiver has not been 
received.  In view of such, and to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), the 
matter on appeal must be returned to the RO for consideration 
of the claims in light of all additional evidence added to 
the record since development by the Board.  

Additionally, the appellant indicated upon application for 
increased compensation based on unemployability received in 
July 1999 that he was in receipt of disability retirement 
benefits.  The Board points out that in cases where the level 
of disability experienced by a claimant is at issue, Social 
Security records are often relevant, and the VA's duty to 
assist includes obtaining such information.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 
2 Vet. App. 526 (1992).  Therefore, the RO should request a 
complete copy of the medical records underlying the Social 
Security award.  .

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Social 
Security Administration and request all 
documentation pertaining to the 
appellant's claim for benefits.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished

3.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate all of the issues currently 
on appeal.  If the benefits sought on 
appeal are not granted, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  .

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


						CONTINUED ON FOLLOWING PAGE
	




                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




